
	
		I
		111th CONGRESS
		2d Session
		H. R. 4502
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Wu (for himself
			 and Mr. Lipinski) introduced the
			 following bill; which was referred to the Committee on Science and
			 Technology
		
		A BILL
		To strengthen the capacity of eligible institutions to
		  provide instruction in nanotechnology.
	
	
		1.Short titleThis Act may be cited as the
			 Nanotechnology Education
			 Act.
		2.Nanotechnology in
			 schools
			(a)FindingsThe
			 Congress makes the following findings:
				(1)The rapidly
			 growing field of nanotechnology is generating scientific and technological
			 breakthroughs that will benefit society by improving the way many things are
			 designed and made.
				(2)Nanotechnology is
			 likely to have a significant, positive impact on the security, economic
			 well-being, and health of Americans as fields related to nanotechnology
			 expand.
				(3)In order to
			 maximize the benefits of nanotechnology to individuals in the United States,
			 the United States must maintain world leadership in the field, including
			 nanoscience and microtechnology, in the face of determined competition from
			 other nations.
				(4)According to the
			 National Science Foundation, foreign students on temporary visas earned 33
			 percent of all science and engineering doctorates awarded in the United States
			 in 2007, the last year for which data are available. Foreign students earned 63
			 percent of the engineering doctorates.
				(5)To maintain world
			 leadership in nanotechnology, the United States must make a long-term
			 investment in educating United States students in secondary schools and
			 institutions of higher education, so that the students are able to conduct
			 nanoscience research and develop and commercialize nanotechnology
			 applications.
				(6)Preparing United
			 States students for careers in nanotechnology, including nanoscience, requires
			 that the students have access to the necessary scientific tools, including
			 scanning electron microscopes designed for teaching, and requires training to
			 enable teachers and professors to use those tools in the classroom and the
			 laboratory.
				(b)PurposeThe
			 purpose of this section is to strengthen the capacity of United States
			 secondary schools and institutions of higher education to prepare students for
			 careers in nanotechnology by providing grants to those schools and institutions
			 to provide the tools necessary for such preparation.
			(c)DefinitionsIn
			 this section:
				(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
				(2)Eligible
			 institutionThe term eligible institution means an
			 institution that is—
					(A)a public, private,
			 parochial, or charter secondary school that offers 1 or more advanced placement
			 science courses or international baccalaureate science courses;
					(B)a community
			 college, as defined in section 3301 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7011);
					(C)a 4-year
			 institution of higher education or a branch, within the meaning of section
			 498(j) of the Higher Education Act of 1965 (20 U.S.C. 1099c(j)), of such an
			 institution; or
					(D)a informal
			 learning science and technology center.
					(3)Qualified
			 nanotechnology equipmentThe term qualified nanotechnology
			 equipment means equipment, instrumentation, or hardware that is—
					(A)used for teaching
			 nanotechnology in the classroom; and
					(B)manufactured in
			 the United States at least 50 percent from articles, materials, or supplies
			 that are mined, produced, or manufactured, as the case may be, in the United
			 States.
					(d)Program
			 Authorized
				(1)Program
			 authorizedThe Director shall establish a nanotechnology in the
			 schools program to strengthen the capacity of eligible institutions to provide
			 instruction in nanotechnology. In carrying out the program, the Director shall
			 award grants of not more than $400,000 to eligible institutions to provide such
			 instruction.
				(2)Activities
			 supported
					(A)In
			 generalAn eligible institution shall use a grant awarded under
			 this section—
						(i)to
			 acquire qualified nanotechnology equipment and software designed for teaching
			 students about nanotechnology in the classroom;
						(ii)to
			 develop and provide educational services, including carrying out faculty
			 development, to prepare students or faculty seeking a degree or certificate
			 that is approved by the State, or a regional accrediting body recognized by the
			 Secretary of Education; and
						(iii)to
			 provide teacher education and certification to individuals who seek to acquire
			 or enhance technology skills in order to use nanotechnology in the classroom or
			 instructional process.
						(B)Limitations
						(i)UsesNot
			 more than 1/4 of the amount of the funds made available
			 through a grant awarded under this section may be used for software,
			 educational services, or teacher education and certification as described in
			 this paragraph.
						(ii)ProgramsIn
			 the case of a grant awarded under this section to an institution of higher
			 education, equipment purchased using funds made available through the grant
			 shall be used primarily by undergraduate programs.
						(3)Applications and
			 selection
					(A)In
			 generalTo be eligible to receive a grant under this section, an
			 eligible institution shall submit an application to the Director at such time,
			 in such manner, and accompanied by such information as the Director may
			 reasonably require.
					(B)ProcedureNot
			 later than 180 days after the date of enactment of this Act, the Director shall
			 establish a procedure for accepting such applications and publish an
			 announcement of such procedure, including a statement regarding the
			 availability of funds, in the Federal Register.
					(C)SelectionIn
			 selecting eligible institutions to receive grants under this section, and
			 encouraging eligible institutions to apply for such grants, the Director shall,
			 to the greatest extent practicable—
						(i)select eligible
			 entities in geographically diverse locations;
						(ii)encourage the
			 application of historically Black colleges and universities (meaning part B
			 institutions, as defined in section 322 of the Higher Education Act of 1965 (20
			 U.S.C. 1061)) and minority institutions (as defined in section 365 of such Act
			 (20 U.S.C. 1067k)); and
						(iii)select eligible
			 institutions that include institutions located in States participating in the
			 Experimental Program to Stimulate Competitive Research (commonly known as
			 EPSCoR).
						(4)Matching
			 requirement and limitation
					(A)In
			 general
						(i)RequirementThe
			 Director may not award a grant to an eligible institution under this section
			 unless such institution agrees that, with respect to the costs to be incurred
			 by the institution in carrying out the program for which the grant was awarded,
			 such institution will make available (directly or through donations from public
			 or private entities) non-Federal contributions in an amount equal to
			 1/4 of the amount of the grant.
						(ii)WaiverThe
			 Director shall waive the matching requirement described in clause (i) for any
			 institution with no endowment, or an endowment that has a dollar value lower
			 than $5,000,000, as of the date of the waiver.
						(B)Limitation
						(i)BranchesIf
			 a branch described in subsection (c)(1)(C) receives a grant under this section
			 that exceeds $100,000, that branch shall not be eligible, until 2 years after
			 the date of receipt of the grant, to receive another grant under this
			 section.
						(ii)Other eligible
			 institutionsIf an eligible institution other than a branch
			 referred to in clause (i) receives a grant under this section that exceeds
			 $100,000, that institution shall not be eligible, until 2 years after the date
			 of receipt of the grant, to receive another grant under this section.
						(5)Annual report
			 and evaluation
					(A)Report by
			 institutionsEach institution that receives a grant under this
			 section shall prepare and submit a report to the Director, not later than 1
			 year after the date of receipt of the grant, on its use of the grant
			 funds.
					(B)Review and
			 evaluation
						(i)ReviewThe
			 Director shall annually review the reports submitted under subparagraph
			 (A).
						(ii)EvaluationAt
			 the end of every third year, the Director shall evaluate the program authorized
			 by this section on the basis of those reports. The Director, in the evaluation,
			 shall describe the activities carried out by the institutions receiving grants
			 under this section and shall assess the short-range and long-range impact of
			 the activities carried out under the grants on the students, faculty, and staff
			 of the institutions.
						(C)Report to
			 congressNot later than 6 months after conducting an evaluation
			 under subparagraph (B)(ii), the Director shall prepare and submit a report to
			 Congress based on the evaluation. In the report, the Director shall include
			 such recommendations, including recommendations concerning the continuing need
			 for Federal support of the program carried out under this section, as may be
			 appropriate.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Director to carry out this section $40,000,000 for fiscal year 2011, and such
			 sums as may be necessary for fiscal years 2012 through 2014.
			
